Mr. Justice Gary delivered the opinion of the Court. The bill of exceptions in this record fills pages 21 to 47 inclusive. In that bill when documentary evidence, instructions and motion for new trial are referred to, the language is, “ here insert lease;” “ here insert instructions for the plaintiff;” “here insert instructions given for the defendant;” “here insert refused instructions;” “ here insert reasons filed.” None of the writings are in the bill itself, but copied by the clerk, are, before the bill, what may have been the “ reasons,” and after the bill, what may have been the other papers. On such a record we can only affirm the judgment. Legnard v. Rhodes, 51 Ill. App. 477, and a multitude of cases which can -be found by tracing back from that.